  8:21-cv-00066-RGK-PRSE Doc # 5 Filed: 03/01/21 Page 1 of 1 - Page ID # 65




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LENADO S. SUMMAGE,

                    Petitioner,                               8:21CV66

       vs.
                                                              ORDER
STATE OF NEBRASKA,

                    Respondent.


       Petitioner filed a Petition for Writ of Habeas Corpus (Filing 1) and a Motion
for Leave to Proceed in Forma Pauperis (Filing 2). Habeas corpus cases attacking
the legality of a person’s confinement require the payment of a $5.00 filing fee. 28
U.S.C. § 1914(a). However, after considering Petitioner’s financial status as shown
in the records of this court (see inmate trust account statement at Filing 3), leave to
proceed in forma pauperis will be granted and Petitioner is relieved from paying the
filing fee. See 28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (Filing 2) is granted. The next step in this case is for the
court to conduct a preliminary review of the habeas corpus petition in accordance
with Rule 4 of the Rules Governing Section 2254 cases. The court will conduct this
review in its normal course of business.

      Dated this 1st day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
